Exhibit 10.14

 

Term Note

 

$4,000,000.00

Due: September 1, 2019 Date: September 2, 2015

 

Promise to Pay. On or before September 1, 2019 (the “Maturity Date”), for value
received Medical Transcription Billing, Corp., a Delaware corporation (the
“Borrower”) promises to pay to Opus Bank, a California commercial bank, and its
successors and assigns, whose address is 19900 MacArthur Boulevard, Irvine,
California 92612 (the “Bank”) or order, in lawful money of the United States of
America, the sum of Four Million and 00/100 Dollars ($4,000,000.00), or such
lesser amount as shall remain outstanding at such time, plus interest at the
Note Rate (as defined below), and at the rate of 5.00% per annum above the Note
Rate, at the Bank's option, upon the occurrence and during the continuance of
any Event of Default, whether or not the Bank elects to accelerate the maturity
of this Term Note, from the date such increased rate is imposed by the Bank.

 

Interest shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed; that is by applying the ratio of the interest rate over
a year of 360 days, multiplied by the outstanding principal balance, multiplied
by the actual number of days the principal balance is outstanding. All interest
payable under this Term Note is computed using this method which results in a
higher effective interest rate than the numeric interest rate stated herein.

 

In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.

 

The Borrower will make monthly interest-only payments on October 1, 2015 and
continuing monthly thereafter (on the first day of each month) until and
including September 1, 2016. Thereafter, beginning October 1, 2016, and
continuing until the earlier of (a) the date on which all principal and interest
has been paid in full; or (b) the Maturity Date, the Borrower will make a
monthly principal payment of One Hundred Eleven Thousand One Hundred Eleven and
11/100 Dollars ($111,111.11) plus a payment for all accrued and unpaid interest
on the first Business Day of each month. The entire balance of unpaid principal
plus accrued interest will be due and payable immediately upon the Maturity
Date.

 

The Borrower will make all payments, without setoff, deduction, or counterclaim,
to the Bank at the Bank's address above or at such other place as the Bank may
designate in writing. Payments shall be allocated among principal, interest and
fees at the discretion of the Bank unless otherwise agreed or required by
applicable law. Acceptance by the Bank of any payment that is less than the
payment due at that time shall not constitute a waiver of the Bank's right to
receive payment in full at that time or any other time.

 

****************

 

 

 

 

Authorization for Direct Payments (ACH Debits). To effectuate any scheduled
payments due under this Term Note or under any other Loan Documents, the
Borrower hereby authorizes the Bank to initiate debit entries to the Designated
Deposit Account and to debit the same to such account. This authorization to
initiate debit entries shall remain in full force and effect until payment in
full of the Liabilities under the Credit Agreement. Borrower represents that the
Borrower is and will be the owner of all funds in the Designated Deposit
Account. Borrower acknowledges: (1) that such debit entries may cause an
overdraft of such account which may result in the Bank’s refusal to honor items
drawn on such account until adequate deposits are made to such account; (2) that
the Bank is under no duty or obligation to initiate any debit entry for any
purpose; and (3) that if a debit is not made because the above-referenced
account does not have a sufficient available balance, or otherwise, the payment
may be late or past due.

 

Late Fee. In addition to interest and principal as set forth herein, Borrower
shall pay to Bank a late charge equal to the greater of (i) five percent (5.00%)
of the total payment due, or (ii) $10.00 per late charge, in the event any such
amount is not paid within one (1) day after the date when due. The Borrower
shall pay the late payment charge upon demand by the Bank or, if billed, within
the time specified.

 

Definitions. As used in this Term Note, “Credit Agreement” means the Credit
Agreement of even date herewith between the Borrower and the Bank. Capitalized
terms not specifically defined herein shall have the meanings ascribed to them
in the Credit Agreement. “Note Rate” means a fluctuating rate per annum equal to
the higher of (a) the rate of interest in effect for such day as publicly
announced from time to time by the Wall Street Journal as its “prime rate” (or
the average prime rate if a high and a low prime rate are therein reported) plus
1.75%, or (b) 5.00%.

 

Credit Agreement. This Term Note is issued pursuant to the terms of the Credit
Agreement and evidences the Borrower’s obligation to repay the Term Loan made
thereunder. The aggregate principal amount of debt evidenced by this Term Note
is the amount reflected from time to time in the records of the Bank.

 

Bank's Right of Setoff. Borrower grants to the Bank a security interest in the
deposits in the Designated Deposit Account, and the Bank is authorized to setoff
and apply, all Deposits, Securities and Other Property, and Bank Debt against
any and all Liabilities as and when due hereunder. This right of setoff may be
exercised at any time and from time to time after the occurrence and during the
continuance of any Event of Default, without prior notice to or demand on the
Borrower and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term “Deposits” means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by law); (b) the term
“Securities and Other Property” means any and all securities and other personal
property of the Borrower in the custody, possession or control of the Bank or
its Subsidiaries and Affiliates (other than Property held by the Bank in a
fiduciary capacity); and (c) the term “Bank Debt” means all indebtedness at any
time owing by the Bank, to or for the credit or account of the Borrower and any
claim of the Borrower (whether individual, joint and several or otherwise)
against the Bank now or hereafter existing.

 

2 

 

 

Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Term
Note, and all or any part of the payment or transfer is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a “Preferential
Payment”), then this Term Note shall continue to be effective or shall be
reinstated, as the case may be, even if all those Liabilities have been paid in
full and whether or not the Bank is in possession of this Term Note, or whether
the Term Note has been marked paid, released or canceled, or returned to the
Borrower and, to the extent of the payment, repayment or other transfer by the
Bank, the Liabilities or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.

 

Governing Law and Venue. This Term Note shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Term Note may be brought by the
Bank in any state or federal court (for the Northern District of California)
located in the State of California, as the Bank in its sole discretion may
elect. By the execution and delivery of this Term Note, the Borrower submits to
and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of California is not a convenient forum or the
proper venue for any such suit, action or proceeding.

 

Usury. The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Term Note or the
other Loan Documents, or if any amount is charged or received with respect to
this Term Note, or if any prepayment by the Borrower results in the payment of
any interest in excess of that permitted by law, then all excess amounts
collected by the Bank shall be credited on the principal balance of this Term
Note (or, if this Term Note and all other indebtedness arising under or pursuant
to the other Loan Documents shall have been paid in full, refunded to the
Borrower), and the provisions of this Term Note and the other Loan Documents
shall immediately be deemed reformed and the amounts thereafter collectable
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law. All sums paid, or agreed to be paid, by the
Borrower for the use, forbearance, or detention of money under this Term Note or
the other Loan Documents shall, to the maximum extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the rate or amount of interest
on account of such indebtedness does not exceed the usury ceiling from time to
time in effect and applicable to such indebtedness for so long as such
indebtedness is outstanding.

 

3 

 

 

Miscellaneous. This Term Note binds the Borrower and its successors, and
benefits the Bank, its successors and assigns. Any reference to the Bank
includes any holder of this Term Note. Section headings are for convenience of
reference only and do not affect the interpretation of this Term Note. Any
notices and demands under or related to this Term Note shall be delivered in
accordance with Section 9.1 of the Credit Agreement. This Term Note and the
Other Loan Documents embody the entire agreement between Borrower and the Bank
regarding the terms of the loan evidenced by this Term Note and supersede all
oral statements and prior writings relating to that loan. No delay on the part
of the Bank in the exercise of any right or remedy waives that right or remedy.
No single or partial exercise by the Bank of any right or remedy precludes any
other future exercise of it or the exercise of any other right or remedy. No
waiver or indulgence by the Bank of any default is effective unless it is in
writing and signed by the Bank, nor shall a waiver on one occasion bar or waive
that right on any future occasion. The rights of the Bank under this Term Note
and the other Loan Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank. If any provision of this Term Note cannot be enforced, the remaining
portions of this Term Note shall continue in effect. The Borrower agrees that
the Bank may provide any information or knowledge the Bank may have about the
Borrower or about any matter relating to this Term Note or the Loan Documents to
the Bank’s Subsidiaries or Affiliates or their successors, or to any one or more
purchasers or potential purchasers of this Term Note or the Loan Documents. The
Borrower agrees that the Bank may at any time sell, assign or transfer one or
more interests or participations in all or any part of its rights and
obligations in this Term Note to one or more purchasers whether or not related
to the Bank.

 

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

JURY WAIVER. AS MORE FULLY SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY INCORPORATE BY REFERENCE
THE PROVISIONS OF SECTION 12 OF THE CREDIT AGREEMENT THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS TERM
NOTE.

 

Signature Appears on Following Page

 

4 

 

 

THIS TERM NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

 

Medical Transcription Billing, Corp., a Delaware corporation, as the Borrower

      By:/s/ Mahmud Haq   Name: Mahmud Haq   Title: CEO       Date Signed:
9/2/2015

 



 

